t c memo united_states tax_court george b douglas jr and pearl j douglas petitioners v commissioner of internal revenue respondent docket no filed date george b douglas jr and pearl j douglas pro sese nathan m swingley and stewart todd hittinger for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and accuracy- related penalties under sec_6662 on petitioners’ federal_income_tax tax as follows all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure dollar_figure the issues remaining for decision are do petitioners have a loss that is attributable to apple pie mortgage llc for each of their taxable years and we hold that they do not do petitioners have a loss that is attributable to douglas jenkins inc an s_corporation for each of their taxable years and we hold that they do not do petitioners have certain unreported income of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively that respondent determined on the basis of the bank_deposits method we hold that they do are petitioners entitled for their taxable_year to the first-time_homebuyer credit under sec_36 we hold that they are not are petitioners liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in indiana at the time they filed the petition on date petitioner pearl j douglas ms douglas pur- chased certain property pike creek property on pike creek lane in indianapolis moved into the house pike creek house on that property and resided there until around date on date ms douglas executed a quitclaim_deed in which she quitclaimed her interest in the pike creek property to her minor children rb and jb for good consideration and for the sum of one dollar for a period not established by the record after ms douglas executed the quitclaim_deed she con- tinued to pay all of the expenses associated with the pike creek property includ- ing expenses for electricity trash service homeowners insurance and real prop- erty taxes during the years at issue petitioners maintained and had signatory author- ity over certain bank accounts petitioners’ bank accounts at energy plus credit_union and jp morgan chase during the years at issue petitioner george b douglas jr mr douglas worked for citizens gas coke utility trust citizens gas during those years mr douglas received wage income from citizens gas of dollar_figure dollar_figure and dollar_figure respectively during the years at issue mr douglas owned percent of the stock of douglas jenkins inc douglas jenkins an s_corporation that operated a bar and night club in indianapolis under the name club escalade during those years club escalade sold alcoholic beverages nonalcoholic beverages and food that douglas jenkins had purchased from certain vendors club escalade ven- dors on date club escalade was destroyed by a fire and ceased oper- ating as a business during the years at issue ms douglas was the sole member of apple pie mortgage llc apple pie mortgage which operated a mortgage brokerage busi- ness that obtained for its clients conventional loans from various financial institu- tions as well as loans insured by the federal housing administration fha and the u s department of veterans affairs during those years the fha required apple pie mortgage to undergo annual independent audits in order to satisfy that requirement apple pie mortgage engaged bauer bauer llc bauer bauer a certified public accounting firm to perform an independent audit of apple pie mortgage for each of the years at issue upon completion of each of those audits bauer bauer prepared an audit report collectively apple pie mortgage audit reports the apple pie mortgage audit reports showed that apple pie mortgage had total loan revenue of dollar_figure dollar_figure and dollar_figure and total operating_expenses of dollar_figure dollar_figure and dollar_figure for its taxable years and respectively around date mr douglas purchased certain property lone tree property on lone tree court in indianapolis and moved with ms douglas into the house on that property douglas jenkins filed form_1120s u s income_tax return for an s_corporation form_1120s for each of its taxable years form_1120s form_1120s and form_1120s in the form_1120s douglas jenkins reported gross_receipts or sales of dollar_figure and cost_of_goods_sold of dollar_figure and claimed total deductions of dollar_figure claimed form_1120s deductions and ordinary business income loss of negative dollar_figure the claimed form_1120s deductions consisted of the following deduction interest depreciation not claimed on schedule a or elsewhere on return accounting insurance laundry and cleaning security supplies telephone utilities trash service total amount dollar_figure big_number big_number big_number big_number big_number big_number in the form_1120s douglas jenkins reported gross_receipts or sales of dollar_figure and cost_of_goods_sold of dollar_figure and claimed total deduc- tions of dollar_figure claimed form_1120s deductions and ordinary business income loss of negative dollar_figure the claimed form_1120s deductions consisted of the following deduction amount depreciation not claimed on schedule a or elsewhere on return accounting insurance laundry and cleaning security telephone utilities trash service total dollar_figure big_number big_number big_number big_number big_number big_number in the form_1120s douglas jenkins reported gross_receipts or sales of dollar_figure and cost_of_goods_sold of dollar_figure and claimed total deduc- tions of dollar_figure claimed form_1120s deductions and ordinary business income loss of negative dollar_figure the claimed form_1120s deductions consisted of the following deduction amount depreciation not claimed on schedule a or elsewhere on return dues and subscriptions insurance telephone utilities total dollar_figure big_number big_number big_number petitioners filed joint tax returns for their taxable years return return and return in the return petitioners showed the address of the pike creek property as their home address in that re- turn petitioners reported wages salaries tips etc of dollar_figure taxable inter- est of dollar_figure business income or loss of negative dollar_figure and total in- come of dollar_figure in the return petitioners reported wages salaries tips etc of dollar_figure taxable interest of dollar_figure business income or loss of negative dollar_figure other income of dollar_figure and total income of dollar_figure in that return petitioners also claimed a first-time_homebuyer credit of dollar_figure with respect to the lone tree property in the return petitioners reported wages salaries tips etc of dollar_figure taxable interest of dollar_figure business income or loss of negative dollar_figure and total income of negative dollar_figure petitioners included schedule c profit or loss from business schedule c with respect to mr douglas’ percent ownership of douglas jenkins douglas jenkins schedule c with each of the return douglas jenkins schedule c the return douglas jenkins schedule c and the return douglas jenkins schedule c petitioners also included schedule c with respect to ms douglas’ sole ownership of apple pie mortgage apple pie mortgage schedule c with each of the return apple pie mortgage schedule c the return apple pie mortgage schedule c and the return apple pie mortgage schedule c in the douglas jenkins schedule c petitioners reported gross re- ceipts or sales of dollar_figure and cost_of_goods_sold of dollar_figure and claimed total expenses of dollar_figure douglas jenkins claimed schedule c ex- penses the douglas jenkins claimed schedule c expenses consisted of the following expense advertising car and truck expenses contract labor depreciation and sec_179 expense deduction interest repairs and maintenance supplies taxes and licenses utilities total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the douglas jenkins claimed schedule c expenses are not equal to percent of the total deductions that douglas jenkins claimed in the form_1120s in the apple pie mortgage schedule c petitioners reported gross re- ceipts or sales of dollar_figure apple pie mortgage reported schedule c gross_receipts and claimed total expenses of dollar_figure apple pie mortgage claimed schedule c expenses and expenses for business use of your home of dollar_figure the apple pie mortgage claimed schedule c expenses consisted of the following expense advertising car and truck expenses depreciation and sec_179 expense deduction legal and professional services rent or lease supplies taxes and licenses travel meals and entertainment utilities total amount dollar_figure big_number big_number big_number big_number big_number big_number in the douglas jenkins schedule c petitioners reported gross re- ceipts or sales of negative dollar_figure douglas jenkins reported schedule c gross_receipts and claimed total expenses of dollar_figure douglas jenkins claimed schedule c expenses the douglas jenkins claimed schedule c expenses consisted of the following expense car and truck expenses repairs and maintenance supplies travel meals and entertainment utilities total amount dollar_figure big_number big_number big_number big_number big_number the respective douglas jenkins reported schedule c gross_receipts and the douglas jenkins claimed schedule c expenses are not equal to per- cent of the gross_receipts or sales that douglas jenkins reported and per- cent of the total deductions that it claimed in the form_1120s in the apple pie mortgage schedule c petitioners reported gross re- ceipts or sales of dollar_figure apple pie mortgage reported schedule c gross_receipts and claimed total expenses of dollar_figure apple pie mortgage claimed schedule c expenses and expenses for business use of your home of dollar_figure the apple pie mortgage claimed schedule c expenses consisted of the following expense car and truck expenses legal and professional services rent or lease supplies taxes and licenses utilities total amount dollar_figure big_number big_number big_number big_number big_number big_number in the douglas jenkins schedule c petitioners reported no gross_receipts or sales and claimed total expenses of dollar_figure douglas jenkins claimed schedule c expenses the douglas jenkins claimed schedule c expenses consisted of the following expense car and truck expenses utilities total amount dollar_figure big_number big_number the douglas jenkins claimed schedule c expenses are not equal to percent of the total deductions that douglas jenkins claimed in the form_1120s in the apple pie mortgage schedule c petitioners reported gross re- ceipts or sales of dollar_figure apple pie mortgage reported schedule c gross_receipts and claimed total expenses of dollar_figure apple pie mortgage claimed schedule c expenses and expenses for business use of your home of dollar_figure the apple pie mortgage claimed schedule c expenses consisted of the following expense car and truck expenses legal and professional services rent or lease supplies taxes and licenses utilities total amount dollar_figure big_number big_number big_number big_number big_number big_number petitioners also included schedule e supplemental income and loss schedule e with each of the return schedule e and the return schedule e in the schedule e petitioners reported total rental real_estate and royalty income or loss of negative dollar_figure with respect to the pike creek property in the schedule e petitioners reported rents received of dollar_figure and total rental real_estate and royalty income or loss of negative dollar_figure with respect to the pike creek property in that schedule e petitioners also reported a nonpassive loss of dollar_figure that is attributable to douglas jenkins claimed douglas jenkins loss the claimed douglas jenkins schedule e loss was shown in schedule_k-1 shareholder’s share of income deductions credits etc that mr douglas received from douglas jenkins for his taxable_year and was equal to percent of the loss of dollar_figure that douglas jenkins claimed in the form_1120s around june of respondent commenced an examination of petition- ers’ return respondent’s examination respondent later expanded that examination to include petitioners’ return and return during respondent’s examination petitioners provided respondent’s reve- nue agent assigned to that examination with inter alia the apple pie mortgage audit reports and general ledgers apple pie mortgage general ledgers that ms douglas maintained for apple pie mortgage for and re- spectively the revenue_agent examined the apple pie mortgage audit reports and the apple pie mortgage general ledgers and determined that the respective amounts of total loan revenue and total operating_expenses for and that were shown in the apple pie mortgage audit reports were essentially the same as the respective total_amounts of gross_receipts and expenses for those years that were shown in the apple pie mortgage general ledgers on the basis of his review of the information in the apple pie mortgage audit reports and the apple pie mortgage general ledgers the revenue_agent concluded that apple pie mortgage has gross_receipts of dollar_figure dollar_figure and dollar_figure and expenses totaling dollar_figure dollar_figure and dollar_figure for and as discussed below the determinations that respondent made in the notice_of_deficiency notice with respect to apple pie mortgage for are based on the revenue agent’s conclusion that apple pie mortgage has gross_receipts of dollar_figure for that year the respective amounts of gross_receipts that the revenue_agent concluded apple pie mortgage has for and are greater than the respective amounts of the apple pie mortgage reported schedule c gross_receipts the apple pie mortgage reported schedule c gross_receipts and the apple pie mortgage reported schedule c gross_receipts we shall refer to the respective differences between the gross_receipts of dollar_figure that the revenue_agent con- cluded apple pie mortgage has for and the apple pie mortgage re- ported schedule c gross_receipts of dollar_figure ie dollar_figure as the apple pie mortgage unreported gross_receipts the gross_receipts of dollar_figure that the revenue_agent concluded apple pie mortgage has for and the apple pie mortgage reported schedule c gross_receipts of dollar_figure ie dollar_figure as the apple pie mortgage unreported gross_receipts and the gross_receipts of dollar_figure that the revenue_agent concluded apple pie mortgage has for and the apple pie mortgage reported schedule c gross_receipts of dollar_figure ie dollar_figure as the apple pie mortgage unreported gross_receipts the respective total_amounts of expenses that the revenue_agent concluded continued respectively thus according to the revenue_agent apple pie mortgage has net_income of dollar_figure dollar_figure and dollar_figure for and respectively as part of respondent’s examination the revenue_agent asked petitioners for certain documents pertaining to petitioners’ return petitioners’ return and petitioners’ return and the respective books_and_records of douglas jenkins for its taxable years and petitioners did not provide the revenue_agent with those documents and books_and_records conse- quently the revenue_agent issued summonses on behalf of respondent respon- dent’s summonses to the respective banks at which petitioners maintained petitioners’ bank accounts and the club escalade vendors pursuant to respon- continued apple pie mortgage has for and are greater than the respective amounts of the apple pie mortgage claimed schedule c expenses the apple pie mortgage claimed schedule c expenses and the apple pie mort- gage claimed schedule c expenses however those respective total_amounts of expenses are less than the respective total_amounts of expenses shown for apple pie mortgage for and in the apple pie mortgage audit reports and the apple pie mortgage general ledgers in determining the total amount of expenses shown in the apple pie mortgage audit reports and the apple pie mort- gage general ledgers for each of the years and that the revenue_agent allowed as deductions for each of those years the revenue_agent did not allow deductions for certain of those expenses for each of the years and that he concluded were not reasonable ordinary and necessary such as clothing marketing gifts gasoline and vehicle repairs dent’s summonses those banks provided the revenue_agent with the bank statements for the respective bank accounts that petitioners maintained during and petitioners’ bank statements and those vendors provided the revenue_agent with invoices for the alcoholic beverages nonalcoholic beverages and food that douglas jenkins purchased for club escalade during and respectively club escalade invoices the revenue_agent examined petitioners’ bank statements and prepared respective bank_deposits analyses for petitioners’ taxable years and on the basis of that examination respondent’s bank_deposits analyses those respective bank_deposits analyses showed inter alia the total amount of deposits into each of petitioners’ bank accounts during each month in and in preparing respondent’s bank_deposits analyses the revenue_agent attempted to ascertain whether any of the deposits into petitioners’ bank accounts during and is nontaxable because for example a deposit had been made as a result of a transfer of funds from one of petitioners’ bank accounts to another of those accounts for petitioners’ taxable_year the revenue_agent reduced the total de- posits into petitioners’ bank accounts by all deposits that the revenue_agent concluded are nontaxable the wages salaries tips etc of dollar_figure that peti- tioners reported in the return the taxable interest of dollar_figure that petitioners reported in the return the apple pie mortgage reported schedule c gross_receipts of dollar_figure and the apple pie mortgage unre- ported gross_receipts of dollar_figure the revenue_agent concluded that the balance of the total deposits ie dollar_figure constituted unreported income for petitioners’ taxable_year for petitioners’ taxable_year the revenue_agent reduced the total de- posits into petitioners’ bank accounts by all deposits that the revenue_agent concluded are nontaxable the wages salaries tips etc of dollar_figure that peti- tioners reported in the return the taxable interest of dollar_figure that peti- tioners reported in the return the other income of dollar_figure that petition- ers reported in the return the apple pie mortgage reported sched- ule c gross_receipts of dollar_figure and the apple pie mortgage unreported gross_receipts of dollar_figure the revenue_agent concluded that the balance of the the revenue_agent had already included the 2007apple pie mortgage unre- ported gross_receipts in the schedule c gross_receipts of apple pie mortgage for the revenue_agent had already included the apple pie mortgage un- reported gross_receipts in the schedule c gross_receipts of apple pie mortgage for total deposits ie dollar_figure constituted unreported income for petitioners’ taxable_year for petitioners’ taxable_year the revenue_agent reduced the total de- posits into petitioners’ bank accounts by all deposits that the revenue_agent concluded are nontaxable the wages salaries tips etc of dollar_figure that peti- tioners reported in the return the taxable interest of dollar_figure that petition- ers reported in the return the apple pie mortgage reported sched- ule c gross_receipts of dollar_figure the rents received of dollar_figure that petitioners reported in the schedule e and the apple pie mortgage unreported gross_receipts of dollar_figure the revenue_agent concluded that the balance of the total deposits ie dollar_figure constituted unreported income for petitioners’ taxable_year the revenue_agent also examined the club escalade invoices and prepared respective percentage markup analyses for douglas jenkins for its taxable years and on the basis of that examination respondent’s percentage markup analyses in preparing respondent’s percentage markup analyses the rev- enue agent first determined douglas jenkins’ cost_of_goods_sold for each of its the revenue_agent had already included the apple pie mortgage un- reported gross_receipts in the schedule c gross_receipts of apple pie mortgage for taxable years and by adding to the beginning_inventory that douglas jenkins reported in form_1120s that it filed for each of those taxable years the purchases that it made during each such year pursuant to the club escalade invoices and subtracting the ending inventory that it reported for each of those taxable years in each such form_1120s the revenue_agent determined douglas jenkins’ gross_receipts and expenses for each of its taxable years and by multiplying the cost_of_goods_sold that it determined douglas jenkins has for each of those taxable years by certain percentages determined by the respective ratios of a cost_of_goods_sold to gross_receipts and b expenses to gross_receipts that were shown for similar businesses on a web site known as bizstats for douglas jenkins’ taxable_year the revenue_agent determined that douglas jenkins has gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure gross_profit of dollar_figure and expenses of dollar_figure the revenue_agent further determined that the difference between the gross_profit of dollar_figure and the expenses of dollar_figure that he determined douglas jenkins has for its tax- according to its web site bizstats collects and analyzes public data to provide a free online source for small_business statistics see bizstats http www bizstats com follow about hyperlink last visited date the brandow co owns and operates bizstats id able year ie dollar_figure constituted ordinary_income of douglas jenkins for that taxable_year and that mr douglas’ percent share of that ordinary_income for that taxable_year was dollar_figure for douglas jenkins’ taxable_year the revenue_agent determined that douglas jenkins has gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure gross_profit of dollar_figure and expenses of dollar_figure the revenue_agent further determined that the difference between the gross_profit of dollar_figure and the expenses of dollar_figure that he determined douglas jenkins has for its tax- able year ie dollar_figure constituted ordinary_income of douglas jenkins for that taxable_year and that mr douglas’ percent share of that ordinary_income for that taxable_year was dollar_figure for douglas jenkins’ taxable_year the revenue_agent determined that douglas jenkins has gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure gross_profit of dollar_figure and expenses of dollar_figure the revenue_agent further determined that the difference between the gross_profit of dollar_figure and the expenses of dollar_figure that he determined douglas jenkins has for its tax- able year ie dollar_figure constituted ordinary_income of douglas jenkins for that taxable_year and that mr douglas’ percent share of that ordinary_income for that taxable_year was dollar_figure respondent issued to petitioners a notice for their taxable years and in that notice respondent determined that petitioners have unreported schedule c gross_receipts that are attributable to apple pie mortgage of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively respondent also determined in the notice to disallow all of the expenses that peti- tioners claimed in the respective schedules c for apple pie mortgage that they attached to their return their return and their return the deter- minations that respondent made in the notice with respect to apple pie mortgage resulted in petitioners’ having net_income that is attributable to that company of during respondent’s examination the revenue_agent concluded that apple pie mortgage has increased gross_receipts of dollar_figure dollar_figure and dollar_figure and increased expenses of dollar_figure dollar_figure and dollar_figure for and respectively thus according to the revenue_agent petitioners have net in- come that is attributable to apple pie mortgage of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively as discussed in the text respondent made determinations in the notice with respect to apple pie mort- gage that also resulted in petitioners’ having net_income that is attributable to that company of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively however respondent made those determinations in a bizarre manner instead of increasing the gross_receipts that petitioners reported and the expenses that petitioners claimed that are attributable to apple pie mortgage for their taxable years and respectively respondent determined in the notice to disallow all of those claimed expenses and increase those reported gross_receipts by amounts that are significantly less than the amount by which the revenue_agent increased those reported gross_receipts for each of petitioners’ tax- able years and dollar_figure dollar_figure and dollar_figure for their taxable years and respectively in the notice respondent determined that petitioners should not have re- ported gross_receipts and or claimed expenses that are attributable to douglas jenkins in schedule c for each of their taxable years and respondent further determined that petitioners should have reported in schedule e net_income that is attributable to douglas jenkins of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively the net_income that is attributable to douglas jenkins that respondent determined in the notice peti- tioners have for their respective taxable years and is the same as the net it is unclear why petitioners reported gross_receipts and or claimed ex- penses that are attributable to douglas jenkins in schedule c for each of their taxable years and when petitioners were required to report claimed net_income or a claimed loss that is attributable to douglas jenkins in schedule e for each of those years as discussed in the text they reported a claimed loss of dollar_figure that is attributable to douglas jenkins in the schedule e and a claimed loss of dollar_figure in the douglas jenkins sched- ule c in support of respondent’s determinations with respect to douglas jen- kins respondent stated in the notice it is determined that the loss flow-through from your s_corporation douglas jenkins dba club escalade is dollar_figure dollar_figure and dollar_figure that statement is incorrect insofar as it refers to any loss flow-through from douglas jenkins as made clear elsewhere in the notice respondent determined that petitioners have unreported net_income of dollar_figure dollar_figure and dollar_figure that is attributable to douglas jenkins for the re- spective taxable years at issue income that is attributable to that corporation that the revenue_agent concluded petitioners have for those respective years the net_income that is attributable to douglas jenkins that respondent determined in the notice petitioners have for their taxable_year is also the same as the net_income that is attributable to that corporation that the revenue_agent concluded petitioners have for that year in the notice respondent further determined that for their taxable years and petitioners have unreported income of dollar_figure dollar_figure and dollar_figure respectivelydollar_figure however respondent made the determination of petitioners’ net_income of dollar_figure that is attributable to douglas jenkins for their taxable_year in a bizarre manner see supra note in the notice respondent did not disallow the nonpassive loss of dollar_figure that petitioners claimed in the schedule e is attri- butable to douglas jenkins instead respondent determined to increase sch e- inc loss-prtnrship s corps-passve non-passve by dollar_figure which resulted in petitioners’ having net_income that is attributable to douglas jenkins of dollar_figure for their taxable_year the same amount that the revenue_agent concluded they have for that taxable_year in making the determination that for their taxable years and petitioners have unreported income of dollar_figure dollar_figure and dollar_figure re- spectively respondent relied on respondent’s bank_deposits analyses that the rev- enue agent had prepared in this connection respondent conceded at the trial in this case that for their respective taxable years and petitioners have un- reported income of dollar_figure and dollar_figure as the revenue_agent concluded on the basis of respondent’s bank_deposits analyses and not dollar_figure and dollar_figure as re- spondent determined in the notice respondent also determined in the notice that petitioners are not entitled for their taxable_year to the first-time_homebuyer credit under sec_36 a and are liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 opinion petitioners bear the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioners to maintain records sufficient to estab- lish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we turn initially to the issue presented with respect to apple pie mortgage as we understand petitioners’ position petitioners maintain that they have a loss in the notice respondent determined to increase petitioners’ tax for their taxable_year by dollar_figure as a result of respondent’s determination that peti- tioners are not entitled for their taxable_year to the first-time_homebuyer credit under sec_36 petitioners claimed a first-time_homebuyer credit of dollar_figure and not dollar_figure for their taxable_year respondent’s error in the notice should be corrected in the computations under rule that will be re- quired in order for us to enter a decision in this case that is attributable to apple pie mortgage for each of their taxable years and not net_income for each of those years as respondent determined in the notice except for certain uncorroborated testimony of ms douglas at trial peti- tioners presented no evidence establishing that they have a loss that is attributable to apple pie mortgage for each of their taxable years and we shall not rely on the uncorroborated testimony of ms douglas to establish peti- tioners’ position that they have losses that are attributable to apple pie mortgage for those respective years see eg 87_tc_74 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they did not have net_income that is attributable to apple pie mortgage of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively we turn next to the issue presented with respect to douglas jenkins as we understand petitioners’ position petitioners maintain that they have a loss that is attributable to douglas jenkins for each of their taxable years although given the opportunity to do so petitioners did not file any briefs in this case our understanding of petitioners’ position is based upon their pretrial memorandum and their respective testimonies at the trial in this case and not net_income for each of those years as respondent determined in the notice except for certain uncorroborated testimony of mr douglas at trial peti- tioners presented no evidence establishing that they have a loss that is attributable to douglas jenkins for each of their taxable years and we shall not rely on the uncorroborated testimony of mr douglas to establish peti- tioners’ position that they have losses that are attributable to douglas jenkins for those respective years see eg tokarski v commissioner t c pincite based upon our examination of the entire record before us we find that pe- titioners have failed to carry their burden of establishing that they did not have net_income that is attributable to douglas jenkins of dollar_figure dollar_figure and dollar_figure for their taxable years and respectivelydollar_figure see supra note assuming arguendo that we had found that petitioners had losses that are attributable to douglas jenkins for their taxable years and respectively petitioners would be entitled to deduct those losses only to the extent of the sum of mr douglas’ adjusted_basis in his stock of douglas jenkins and his adjusted_basis in any indebtedness of that corporation to him see sec_1366 and b petitioners did not introduce any evidence to establish mr douglas’ adjusted_basis in his stock of douglas jenkins and his adjusted_basis in any indebtedness of that corporation to him we turn next to whether petitioners have certain unreported income for each of their taxable years and that respondent determined on the ba- sis of the bank_deposits method as we understand petitioners’ position petition- ers maintain that they do not except for certain uncorroborated testimony of ms douglas at trial peti- tioners presented no evidence establishing that they do not have the unreported income that respondent determined on the basis of the bank_deposits method for each of their taxable years and we shall not rely on the uncor- roborated testimony of ms douglas to establish petitioners’ position that they do not have that unreported income for those respective taxable years see eg id based upon our examination of the entire record before us we find that pe- titioners have failed to carry their burden of establishing that they did not have the unreported income that respondent determined on the basis of the bank_deposits method of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively we turn now to the first-time_homebuyer credit under sec_36 that pe- titioners are claiming for their taxable_year it is petitioners’ position that they are entitled to that credit for their taxable_year with respect to the lone see supra note tree property in support of that position petitioners rely on the testimony of ms douglas that n either one of us petitioners owned a home since as pertinent here an individual taxpayer who is a first-time_homebuyer of a principal_residence in the united_states is entitled to a credit in an amount equal to percent of the purchase_price of the principal_residence sec_36 but such amount is not to exceed dollar_figure sec_36 as pertinent here the credit is applicable only if the taxpayer purchased the principal_residence on or after date and before date sec_36 the term first-time_homebuyer is defined in sec_36 to mean any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section ap- plies respondent acknowledges that petitioner george b douglas jr will qual- if y as a first-time_homebuyer within the meaning of sec_36 however respondent maintains that petitioners are not entitled for their taxable_year to the first-time_homebuyer credit with respect to the lone tree property because see supra note ms douglas does not qualify as a first-time_homebuyer within the meaning of that section according to respondent the evidence supports that pearl j douglas retained the bene- fits and burdens of ownership of the pike creek property in fact she never relinquished them after the quitclaim_deed even after the legal transfer she continued to reside in the property and she main- tained and paid the property’s insurance electric and trash expenses and property taxes even after q uitclaiming her interest peti- tioners reported rental_activity for this property on a schedule e in and because pearl douglas retained the benefits_and_burdens_of_ownership for purposes of sec_36 she never relin- quished equitable ownership in the pike creek property citations omitted on date ms douglas executed a quitclaim_deed with respect to the pike creek property to rb and jb however that fact is not determinative of whether ms douglas transferred ownership of the pike creek property to rb and jb for tax purposes to determine whether ms douglas had an ownership_interest in that property after she executed a quitclaim_deed with respect to it to rb and jb we will examine all the facts and circumstances cf 77_tc_1221 no single factor is control- ling and the focus of our inquiry is on whether the benefits and burdens of owner- ship have shifted id among the factors that we consider in determining whether the benefits_and_burdens_of_ownership have shifted are whether legal_title see also o’malley v commissioner tcmemo_2007_79 passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property id pincite8 after ms douglas executed the quitclaim_deed she continued to reside in the pike creek house on the pike creek property until around date and continued to pay the expenses associated with the pike creek property includ- ing expenses for electricity trash service homeowners insurance and real prop- erty taxes in addition she and mr douglas reported total rental real_estate and royalty income or loss of negative dollar_figure with respect to the pike creek property in the schedule e and rents received of dollar_figure and total rental real_estate and royalty income or loss of negative dollar_figure with respect to the pike creek property in the schedule e those actions are consistent with ms douglas’ having retained the benefits_and_burdens_of_ownership of the pike creek property after she executed a quitclaim_deed with respect to that property to rb and jb on the record before us we find that ms douglas retained the benefits_and_burdens_of_ownership of the pike creek property after she executed the quitclaim_deed and had a present ownership_interest in the pike creek property during the three-year period that ended on date the date on which mr doug- las purchased the lone tree property on the record before us we find that ms douglas does not qualify as a first-time_homebuyer within the meaning of sec_36 based upon our examination of the entire record before us we find that petitioners are not entitled for their taxable_year to the first-time_homebuyer credit under sec_36 we turn next to the issue presented under sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regula- tions sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the cir- cumstances see 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard in- cludes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year ex- ceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demon- strate that the taxpayer’s reliance on the advice of a professional concerning sub- stantive tax law was objectively reasonable see 39_f3d_402 2d cir aff’g tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional see 115_tc_43 aff’d 299_f3d_221 3d cir see also 70_tc_158 respondent bears the burden of production with respect to the accuracy- related penalties under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite although respondent bears the burden of production with respect to the penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id respondent argues that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 because of a substantial_understatement of tax under sec_6662 and petitioners’ negligence or disregard of rules or regulations under sec_6662 on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662dollar_figure as we understand petitioners’ position they maintain that under sec_6664 they had reasonable_cause for and acted in good_faith with respect to the respective underpayments for their taxable years and in support of that position petitioners rely on the following testimony of ms doug- las ms douglas’ sec_6662 testimony for example petitioners failed to substantiate properly the respective losses for each of their taxable years and that they claim are attributable to apple pie mortgage and douglas jenkins see sec_1 b income_tax regs see supra note again my thing was i thought we did the due diligence thing by going and having our returns revised to show that we did not earn --and the money that they’re saying as well as we did not at the end of the year have a profit-- so i--my objection to the penalty is that even though you’re saying that you know we didn’t prove it to the court and doing the revised returns did not benefit us i really--i guess that leaves me in a position i did not prove my case but i thought we did do the right thing i thought we was in our--within the law to be entitled i feel like we were entitled to be able to file our revised returns and if so we would not have had to come to tax_court and i know you’re saying that now that we’re here we have to prove to you so that--you know i have to accept that but i feel like had we been able to not be misled by the irs as to not being able to file the revised returns we would have--our accountant the cpa would have filed our 1040x it would have supported the fact that we did not inten- tonally understate-- reproduced literally on the record before us we find that ms douglas’ sec_6662 testi- mony does not establish that there was reasonable_cause for and that petitioners acted in good_faith with respect to the respective underpayments for their taxable years and on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to those underpayments based upon our examination of the entire record before us we find that pe- titioners have failed to carry their burden of establishing that they are not liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing the concessions of the parties and a certain error that we found in the notice see supra note decision will be entered under rule
